Title: Thomas Jefferson to Reuben Perry, 16 April 1812
From: Jefferson, Thomas
To: Perry, Reuben


          
                  Sir 
                   
                     Monticello 
                     April. 16. 12.
          
		  
		  
		  
		   
		  
		  
		  Having recieved information in March that Jame Hubbard had been living in Lexington upwards of a twelvemonth, I engaged a man (Isham Chisolm) to go after him. he got there five days after Hubbard had run off from there, having committed a theft. he returned of course without him. I engaged him to start a second time, offering a premium of 25.D. in addition to yours, besides his expences. 
		  he got upon his tract, & pursued him into Pendleton county, where he took him and brought him here in irons. I had him severely flogged in the presence of his old companions, and committed to jail where he now awaits your arrival. 
		  the course he has been in, and all circumstances convince me he will never again serve any man as a slave. the moment he is out of jail and his irons off he will be off himself. it will therefore
			 unquestionably be best for you to sell him. I have paid for his recovery 70.D. all I ask for it is that he may be sent out of the state. Chisolm expects the 50.D. from you. he says he will buy him, if you will take a reasonable price and oblige himself to sell him out of the state. I suppose he would agree to clear you of the purchase and the
			 premium. perhaps you had better go halves with him.
		   
		  I was just setting out to Bedford, but shall now wait till I  
                  see or hear from you: provided that be by Saturday sennight the 25th. on that day I must start for Poplar forest where I shall be glad to see you, if you do not come here, and to settle what shall be done. in the mean time I will ascertain what Chisolm will agree to.  Accept my best wishes
          
            Th:
            Jefferson
        